19 Ill. App. 2d 220 (1958)
153 N.E.2d 259
City of Chicago, Appellee,
v.
Margaret Nesbitt, et al., Appellants.
Gen. No. 47,380.
Illinois Appellate Court  First District, First Division.
September 29, 1958.
Rehearing denied October 17, 1958.
Released for publication October 23, 1958.
*221 R. Eugene Pincham and Charles B. Evins, for defendant-appellants.
John C. Melaniphy (Sydney R. Drebin, Rita Ivy Epstein, of counsel) for plaintiff-appellee.
(Abstract of Decision.)
Opinion by JUSTICE ROBSON.
Reversed.
Not to be published in full.